DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-15 and 19-31 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, claims 4-15 and 19-31 have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
In regard to claim 1, the recitation “the perimeter portion comprising a bended portion that extends under at least a portion of the frame” (lines 4-5) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The bended portion of the perimeter portion of the cover glass as disclosed in the specification does not “extend[] under at least a portion of the frame” . For example, no part of the perimeter portion of the cover glass 105 extends under any part of the frame 110 in Fig. 2A.

In further regard to claim 1, the recitation “a patch member positioned in a gap between the bended portion of the cover glass and the housing” (lines 7-8) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The patch member is not disclosed in the specification as being positioned “between the bended portion of the cover glass and the housing”. Note that claim 1 recites that the bended portion is in the perimeter portion of the cover glass; Fig. 2A shows that the patch member 120 is between the interior portion of the cover glass 105 (not the perimeter portion) and the housing 115.

	Claims 2 and 3 are rejected for the same reasons that claim 1 is rejected since claims 2 and 3 depend upon claim 1.


	Claims 17 and 18 are rejected for the same reasons that claim 16 is rejected since claims 17 and 18 depend upon claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 16-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rogers et al. (US 2015/0274585).
In regard claim 1, Rogers et al. teach a mobile communication device comprising: 
a frame (in the embodiment where the sides 903 are a separate component from the housing [see end of paragraph 0062]: top and bottom of housing 902 corresponds to the claimed frame) (Fig. 9A and 9B and paragraph 0062)
a three-dimensional cover glass (window 904): the glass cover (window 904) inherently has an interior portion and a perimeter portion (the perimeter portion of the window 904 being at the perimeter of the window 904, and the interior portion being inside of the perimeter portion). The perimeter portion of the window 904 comprises a bended portion (see rounded portions at the left and right ends of window 904 as shown in Fig. 9B: Examiner notes that the rounded portions of Fig. 9B of Rogers et al. appear to be “bended” within Applicant’s intended meaning of “bended” because there are rounded portions at the periphery of the cover glass in Applicant’s Fig. 2A [that is, at the left and right ends of the cover glass 105 at the location where cover glass 105 meets frame 110 in Fig. 2A]; that is, it appears that “bended” is intended to denote “rounded”, as Applicant’s Fig. 2A shows rounded edges at the perimeter of cover glass 105, and Fig. 9B of Rogers et al. shows rounded portions at the left and right ends of window 904 ). The bended portion of the perimeter portion of window 904 extends under the frame (Fig. 9B)
a housing (sides 903 in the embodiment where the sides 903 are a separate component from the housing [see end of paragraph 0062]) positioned adjacent the frame and the cover glass (Fig. 9B) and 
a patch member positioned in a gap between the bended portion of the perimeter portion of the cover glass and the housing (the material that is inserted in gaps 905 between the rounded 

In regard claim 2, Rogers et al. teach that the material that is inserted in gaps 905 between the rounded ends of window 904 and the housing may seal the gap (paragraph 0062): in this instance, the material is bonded to the cover glass (the gap would not be sealed unless there is a bond between the material and the components that border the gap).

In regard claim 3, Rogers et al. teach that the patch member (material that is inserted in gaps 905 between the rounded ends of window 904 and the housing) is positioned in the gap at a corner of the bended (rounded) portion of the cover glass (window 904) (Fig. 9B and paragraph 0062).

In regard claim 16, Rogers et al. teach a mobile communication device comprising a three-dimensional cover glass (window 904) that is within a frame (in the embodiment where the sides 903 are a separate component from the housing [see end of paragraph 0062]: either of (a) top and bottom of housing 902 or (b) sides 903 correspond to the claimed frame) (Fig. 9A and 9B and paragraph 0062). The glass cover (window 904) inherently has an interior portion and a perimeter portion (the perimeter portion of the window 904 being at the perimeter of the window 904, and the interior portion being inside of the perimeter portion). The perimeter portion of the window 904 comprises a bended portion (see rounded portions at the left and right ends of window 904 as shown in Fig. 9B: Examiner notes that the rounded portions of Fig. 9B of Rogers 

Structure (a) top and bottom of housing 902 or (b) sides 903 correspond to the claimed frame that was not selected as the frame as explained above corresponds to the claimed housing.

The material that is inserted in gaps 905 between the rounded ends of window 904 and the housing (structure (a) top and bottom of housing 902 or (b) sides 903 correspond to the claimed frame that was not selected as the frame) corresponds to the claimed patch member (Fig. 9B and paragraph 0062).

Since all of the cover glass, frame, housing and patched member identified above are separate components that must be assembled together, all positioning steps recited in claim 16 are required to assemble the device of Fig. 9A and 9B (paragraph 0062), and are therefore taught by Rogers et al. The housing of the device of Fig. 9A and 9B is adjacent the cover glass and the frame (where the frame is identified as stated above).

In regard claim 17, Rogers et al. teach that the material that is inserted in gaps 905 between the rounded ends of window 904 and the housing may seal the gap (paragraph 0062): in 

In regard claim 18, Rogers et al. teach that the patch member (material that is inserted in gaps 905 between the rounded ends of window 904 and the housing) is positioned in the gap at a corner of the bended (rounded) portion of the cover glass (window 904) (Fig. 9B and paragraph 0062).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782